Given, J.
Appellant’s original abstract does not contain any certificate or statement showing that it is a correct abstract of the record, or of any part thereof. Appellee filed an additional abstract “to correct some of the inaccuracies of appellant’s abstract,” -and “expressly denying that both abstracts present or set out all the evidence introduced on the trial of said cause.” Thereupon appellant filed an amendment to its abstract containing the following, and no more: “That the above and foregoing abstract contains all the evidence offered or received on the trial of said cause, the objections of the parties, the rulings of the court, the exceptions to said rulings, the instructions of the court and the exceptions thereto, the verdict, judgment, and all proceedings had and done in said cause, as fully as the same were had, done, or ordered.” Following this, appellee served and filed its denial of appellant’s amendment to abstract, as follows: “Appellee denies the statement in appellant’s amendment to abstract that the abstract presents all the evidence introduced at the trial, and deuies that said evidence is not presented in any or all of the abstracts and amendments, and denies that the pretended evidence set out in the abstracts and amendments is no part of the record in this cause.” Appellant has not reaffirmed the correctness of its abstract, nor has any transcript of the evidence been filed. We are, therefore, without any authentic abstract of the evidence, and cannot consider any of the seventeen errors assigned upon the admission and exclusion of evidence.
The other errors assigned are as follows: “(18) The court erred in taking all questions in the case from the jury except the one of the value of the property in question, as shown on page 119 of this abstract. (19) The court erred in giving each of the instructions given upon his own motion. (20) The court erred in *392overruling the motion of defendant for a new trial herein.” These assignments are barely referred to in appellant’s argument, and what is said concerning them is grounded upon the evidence. 'Without the evidence, we cannot consider these contentions. With this condition of the record, the judgment of the district court must be affirmed.